department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uilc date cc psi postf-102010-02 internal_revenue_service national_office field_service_advice memorandum for paul k webb attorney cc lm ctm sf from subject associate chief_counsel passthroughs and special industries cc psi whether the costs associated with transporting storing and injecting co2 and the costs of recycling co2 as a tertiary_injectant constitute qualified enhanced oil recovery eor costs eligible for the sec_43 eor credit this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer location issue whether operating costs incurred by the taxpayer in transporting storing and injecting co2 used as a tertiary_injectant and the recycling costs of repressurizing co2 qualify as tertiary_injectant_expenses available for the sec_43 credit conclusions under sec_43 and sec_193 the operating costs of handling storing and injecting co2 and the recycling costs of repressurizing co2 are qualified eor costs eligible for the sec_43 credit the operating costs and recycling costs are postf-102010-02 qualified_tertiary_injectant_expenses as defined under sec_193 and for which a deduction is allowable facts taxpayer engages in drilling for and producing oil from various oil fields at its reservoir located in location taxpayer recovers oil using the co2 injection method taxpayer injects both newly purchased co2 and recycled co2 into its reservoir in injecting newly purchased co2 taxpayer incurs various operating_expenses such as labor and energy costs associated with handling the co2 storing it and injecting it into the reservoir taxpayer also maintains a plant at location to recycle used co2 as oil and related materials are produced at the well site the recovered substances are routed to a separation unit during the separation process crude_oil and water are separated from the various recovered gases the recovered gases are then directed to the recycling plant where the recovered co2 and miscellaneous entrained gases are repressurized for reuse as a tertiary_injectant you stated that because co2 has a significant cost element and it is reusable once separated from the recovered oil and repressurized industry participants are economically motivated to recycle the co2 for reuse in order to be made usable again as an injectant certain liquids gases and other impurities first must be removed and the co2 must be repressurized this recycled co2 then can be mixed with new co2 and reinjected into the subject reservoir thereby continuing its use as a tertiary_injectant taxpayer claims the percent credit under sec_43 for eor costs incurred in using newly purchased co2 and recycling recovered co2 the recycled co2 expenses are derived from various compressor systems used to repressurize recovered co2 and include labor miscellaneous repairs operating fuel electricity and like operating costs you have requested our advice as to whether the operating costs associated with handling storing and injecting newly purchased co2 and the recycling costs associated with repressurizing recovered co2 should qualify for the sec_43 credit law and analysis sec_38 allows a business_credit against income_tax sec_38 and sec_43 extend the credit to qualified_enhanced_oil_recovery_costs sec_43 provides that qualified eor costs include a amounts paid_or_incurred for property which is an integral part of a qualified_enhanced_oil_recovery_project and which may be depreciated or amortized b intangible drilling costs postf-102010-02 paid_or_incurred in connection with a qualified_enhanced_oil_recovery_project and for which an election may be made under sec_263 and c any qualified_tertiary_injectant_expenses as defined in sec_193 which are paid_or_incurred in connection with a qualified_enhanced_oil_recovery_project and for which a deduction is allowable sec_43 provides that the term qualified_enhanced_oil_recovery_project means any project which involves the application in accordance with sound engineering principles of or more tertiary recovery methods as defined in sec_193 which can reasonably be expected to result in more than an insignificant increase in the amount of crude_oil which will ultimately be recovered which is located in the united_states within the meaning of sec_638 and with respect to which the first injection of liquids gases or other matter commences after date sec_193 defines the term qualified_tertiary_injectant_expenses as any cost paid_or_incurred whether or not chargeable to capital_account for any tertiary_injectant other than a hydrocarbon_injectant which is recoverable which is used as a part of a tertiary_recovery_method sec_193 provides that tertiary_recovery_method means a any method which is described in subparagraphs through of sec_212 c of the date energy regulations or b any other method to provide tertiary enhanced recovery which is approved by the secretary for purposes of this section case development hazards and other considerations prior to date sec_43 provided that qualified eor costs include any qualified_tertiary_injectant_expenses which are paid_or_incurred in connection with a qualified_enhanced_oil_recovery_project and for which a deduction is allowable under sec_193 for the taxable_year sec_43 was amended in date to eliminate the requirement that tertiary_injectant_expenses be deductible under sec_193 and instead to require only that the costs be tertiary_injectant_expenses as defined in sec_193 and for which a deduction is allowable thus prior to date to qualify for the sec_43 eor credit tertiary_injectant_expenses had to be deductible under sec_193 for the taxable_year after december however the eor credit is available for tertiary_injectant_expenses that are deductible under any provision of the code sec_193 defines the term qualified_tertiary_injectant_expenses to mean any cost paid_or_incurred for any tertiary_injectant other than a hydrocarbon postf-102010-02 injectant which is recoverable which is used as a part of a tertiary_recovery_method additionally sec_193 defines the term tertiary_recovery_method to include any method which is described in subparagraphs through of sec_212 c of the date energy regulations as defined by section b c as in effect before its repeal we note that carbon dioxide injectants are described in subparagraph of sec_212 c it is important to determine the purpose of sec_193 and how it relates to sec_43 the legislative_history of sec_193 shows that congress was aware of the distinction between the costs of acquiring an injectant which prior to the enactment of sec_193 were capitalized and the costs of using injectants which were deductible prior to and after the enactment of sec_193 in explaining its understanding of the then current law concerning the treatment of tertiary_injectant costs the senate report discussing sec_193 described the following costs costs of injectants with a transitory effect on production eg alkaline solutions or co2 generally are deductible currently costs related to injecting a substance with a transitory effect on production are deductible currently costs of producing and reinjecting gas or hydrocarbon liquids utilized in a recycling_process ie where the gas is produced from the property are deductible currently and expenditures_for some injectants which affect production for more than one year generally must be capitalized and recovered through depreciation over the period for which they affect production s rep no 96th congre sec_1st sess 1980_3_cb_131 the senate report further notes that the costs related to preparing and injecting a tertiary_injectant can be currently deducted under sec_162 and sec_263 however the costs of obtaining tertiary injectants must be capitalized thus the purpose of sec_193 is to provide that expenditures_for tertiary injectants are deductible in the taxable_year in which they are injected into the reservoir namely to make deductible those costs that were not otherwise deductible accordingly sec_193 provides that no deduction shall be allowed under sec_193 with respect to any expenditure with respect to which a deduction is allowed_or_allowable to the taxpayer under any other provision of this chapter you state that the phrase tertiary_injectant_expenses as defined under sec_193 refers only to the actual costs of purchasing a tertiary_injectant and not the costs of using the injectant ie handling storing and injecting the injectant you base your conclusion on the language used in sec_193 which states that qualified postf-102010-02 tertiary_injectant_expenses mean any cost paid_or_incurred for any tertiary_injectant emphasis added you further state that costs incurred to handle store or inject an injectant are not costs for an injectant within the meaning of sec_193 but rather costs for using an injectant we do not believe that the definition of tertiary_injectant_expenses was intended to have such a limited meaning the phrase qualified_tertiary_injectant_expense means any cost paid_or_incurred whether or not chargeable to a capital_account for any tertiary_injectant which is used as part of a tertiary_recovery_method sec_193 by using the words any cost and for any tertiary_injectant this definition encompasses a broad category of costs conceivably the costs could include not only the cost of buying co2 but also the costs incurred in preparing and handling the steam and the co2 it is not the use of the word for in sec_193 that limits the sec_193 deduction to the costs of obtaining the injectant but it is sec_193 which denies a deduction for costs that are otherwise deductible sec_43 only requires that the tertiary_injectant_expenses be those defined under sec_193 and sec_193’s limitation would be inapplicable in determining qualified expenses under sec_43 furthermore under your analysis the result in this case would be the same both before and after the amendment of sec_43 prior to the amendment of sec_43 the eor credit was allowable only with respect to tertiary_injectant_expenses that are deductible under sec_193 namely the costs of obtaining the injectant if we were to assume that the phrase tertiary_injectant_expenses as defined under sec_193 also refers only to the costs of obtaining the injectant then the results under sec_43 as amended would be very similar to the results before sec_43 was amended it is unlikely that congress intended no ultimate difference in the results when it amended sec_43 the general_rule for currently deductible costs is found in sec_162 under this provision a deduction is allowed for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business the monthly expenses with respect to the co2 are related to the operation of wells for the production of oil and must be currently expensed with the amendment sec_43 allows such costs to be used to determine the credit because the costs are tertiary_injectant_expenses and are allowed as deductions accordingly our position is that the operating costs of handling storing and injecting co2 and the recycling costs of repressurizing co2 should be included in the computation of the eor credit because they are qualified_tertiary_injectant_expenses for which a deduction is allowable postf-102010-02 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions brenda stewart assistant to chief branch office of associate chief_counsel passthroughs and special industries
